304 N.W.2d 33 (1981)
STATE of Minnesota, Appellant,
v.
Ronald James FISHER, etc., Respondent.
No. 81-134.
Supreme Court of Minnesota
April 3, 1981.
Warren Spannaus, Atty. Gen., St. Paul, Robert W. Kelly, County Atty., Stillwater, for appellant.
C. Paul Jones, Public Defender, Mark F. Anderson, Asst. Public Defender, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
SHERAN, Chief Justice.
This is a pretrial appeal by the state, pursuant to Minn.R.Crim.P. 29.03, from an order of the district court suppressing evidence in the prosecution of defendant for burglary and assault. Defendant is a juvenile who was certified for adult prosecution. The issues on appeal concern the admissibility of certain statements defendant made to the police and a gun found as the result of one of these statements. We do not address these issues on this expedited appeal because the state has failed to demonstrate clearly and unequivocally that the suppression order will have a critical impact on the outcome of the trial. State v. Helenbolt, 280 N.W.2d 631 (Minn.1979), cert. denied, 444 U.S. 1035, 100 S. Ct. 709, 62 L. Ed. 2d 672 (1980); State v. Webber, 262 N.W.2d 157 (Minn.1977).
Affirmed.